EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner’s Comment 
The amendments filed 23 May 2022 have been entered. 

Allowable Claims
Claims 1, 3-5, 11, 13 and 17-29 are allowed.
Reasons for Allowance
Applicant’s arguments filed 23 May 2022 regarding Michaels; Thomas L. et al. (US 20090005747 A1), Kim; Jun-Woo (US 20190365988 A1) and Huck; Charles M. et al. (US 4578060 A) have been considered and are persuasive. Examiner advances additional reasons for allowance. 

Michaels, the closest art of record, describes a collection system (¶ [0004], [0008], [0066], FIGS. 1-3 … collection system 10), comprising a collection vessel having a helical support frame (¶ [[0075] The flexible liner 35 may comprise a sufficiently durable, yet collapsible material, so that  … the liner 35 can collapse into a smaller volume. … the liner 35 may include a plurality of support rings or a spiral shaped support 37 (e.g., ribs or spirals made of flexible wires)); and
a mounting stand (¶ [0066], a container receiving housing, 12 defining a cavity 15 for receiving a fluid collection container 30). 
However, Michaels lacks top and bottom eyelets. Instead, Michaels anchors the collection vessel only by its top plate (¶ [0074], collection bag 30 may include a lid 31 and a flexible liner 35 attached to or integrally formed with the lid 31). Motivation is lacking to modify Michaels with a bottom eyelet since Michaels does not hold the vessel in a static position, but instead alters the shape of the vessel during use. Michaels applies pneumatic pressure to a cavity 15, which alternately expands or collapses the vessel (¶ [0090] Once the collection bag 30 is positioned within the cavity 15, the third connector 66 is opened to a suction force so as to be in fluid and/or pressure communication with the interior space of the cavity 15 external to the liner 35, thereby expanding the liner 35 into the cavity 15, as shown in FIG. 8(B); ¶ [0094] After an acceptable quantity of the collected liquid is removed from the collection bag 30, the liner 35 may return to a collapsed state, as shown in FIG. 8(E)). 

Also of record, Kim was cited as teaching top and bottom eyelets (¶ [0072], the container cover 15 has upper and lower fixing rings 15a and 15b formed on upper and lower surfaces thereof). However, the bottom eyelet is arranged on an enclosed surface of the top plate, and therefore cannot applying an expanding force to the vessel. Instead, Kim mounts an agitation means 20 inside the vessel from the bottom eyelet (¶ [0073], the lower fixing ring 15b is used for hanging the agitation means 20 extending downward and configured to agitate the injection solution inside the container 10). 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Goland Philip P et al. (US 2397257 A) discloses a suction device (col. 1, lines 1-10); including 
a transitionable collection vessel including top and bottom portions (cols. 1-2, lines 50-5, The suction device 19 is shown as provided in the form of a collapsible bellows-like chamber having upper and lower closure plates 25, 26); 
a mounting stand including an upper retainer (col. 1, lines 45-50, bracket 20); 
top and bottom eyelets (Figs. 1, 6, upper closure plate 25 has at least two eyelets; col. 2, lines 1-5, The lower of these plates is shown as provided with a hook 27). 
However, Goland lacks a lower retainer, and instead connects a weight to the lower eyelet (col. 2, lines 1-10, hook 27 upon which weights 28 may be hung). A skilled artisan would not have sought to modify Goland with a lower retainer, since Goland calls for generating negative pressure by varying the number of weights suspended by hook 27 (col. 2, lines 1-10). 

Christensen; Mark A. et al. (US 20060079853 A1) discloses a corporeal drainage system (¶ [0005], [0024], [0025], [0040] FIGS. 7-13 … the bottle 52 of system 50; ¶ [0044] FIGS. 14-16 … system 70); 
a transitionable collection vessel including top and bottom portions and top and bottom eyelets (¶ [0040] FIGS. 7-13 … the bottle 52 of system 50 includes rigid sides, including a top section 54, middle section 56 and base section 58 … Both top section 54 and base section 58 have respective pull tabs 66 and 68; ¶ [0044], The disposable bag 72 is fashioned with rigid members 74 attached to opposing sides of the bag 72, the rigid members 72 having pull tabs 76 connected thereto). 
However, Christensen lacks a mounting stand including upper and lower retainers and instead configures the pull tabs 66 and 68 or 76 for initiating a siphon action or generating vacuum (¶ [0040], the pull tabs functioning to facilitate the expansion of the bottle 52; ¶ [0042], The action of providing an initial pulling force coupled with the action of dropping the bottle below the container generated a siphon within the system 50; ¶ [0044], FIG. 15 illustrates a lengthwise cross-sectional view of the disposable bag 72 in an expanded state, following a pulling force being applied to the pull tabs 76 …system 70 can be operated as both active … and passive). 

DiCarlo; Paul et al. (US 20090069763 A1) discloses an effusion drain (¶ [0004], [0037] FIGS. 7 and 8, the disposable drainage bag 400), comprising a transitionable collection vessel including top and bottom portions (¶ [0037], disposable drainage bag 400 is comprised of two primary sections, an upper section 410 and a lower section 420, made of a polymer film); 
a mounting stand including an upper retainer (¶ [0037], a chair, bed, custom rack, or other similarly convenient item); and
a top eyelet (¶ [0037], hanger 430). 
However, DiCarlo lacks a lower retainer and a bottom eyelet and instead configures the vessel to generate negative pressure by expanding from the force of a mass mounted on the bottom portion of the vessel (¶ [0038], FIG. 7, the lower section 420 acts as a pocket or a sleeve designed to receive a preexisting object with a known weight 422 … The weight 422 pulls down … creating a vacuum inside the drainage cavity). 

Tout; Aidan Marcus et al. (US 20100030166 A1) describes a manually-actuated, reduced-pressure system (¶ [0002], [0007], [0018], FIG. 1, a manually-actuated, reduced-pressure system 100); 
a transitionable collection vessel including top and bottom portions (¶ [0033], the flexible, collapsible member 246 may be formed as bellows. In such an illustrative embodiment, the flexible, collapsible member 246 is formed with corrugated side walls 245 with corrugations); 
a mounting stand including upper and lower retainers (¶ [0036], lateral carrier member 262; ¶ [0037], lateral slider member 276); and
top and bottom connectors (¶ [0036], evacuation port 253; ¶ [0037], the reduced-pressure port 254 and the nodule 255). 
However, Tout lacks top and bottom eyelets and a helical support frame. Instead, Tout mounts the top and bottom portion with peg-shaped connectors (¶ [0036], The port channel 264 is sized and configured to securely receive, such as by an interference fit, the evacuation port 253). Motivation is lacking to modify Tout with a helical support frame since Tout constructs the vessel as a corrugated structure (¶ [0033], the flexible, collapsible member 246 is formed with corrugated side walls 245 with corrugations that may move toward and away from one another, resulting in a compression and expansion of compressible bellows). 

Smisson, III; Hugh F. et al. (US 20100130957 A1) discloses a collapsible fluid reservoir (¶ [0002], [0003], [0011], [0051] FIG. 1 … collapsible reservoir 100; ¶ [0077] FIGS. 3A and 3B … reservoir 300; ¶ [0082] FIGS. 4A and 4B … reservoir 400). Smisson further discloses an embodiment having a helical support frame (¶ [0082] FIGS. 4A and 4B … a coil-shaped supporting member 430 attached to the non-rigid container 410).  
However, Smisson lacks a lower retainer and bottom eyelet, and at instead configures the vessel with lower outlet port (¶ [0053] One or more fluid outlet ports 140; ¶ [0071], FIGS. 2C and 2D … fluid outlet port 250; ¶ [0077] FIGS. 3A and 3B … The distal end 312 may optionally include at least one or more fluid outlet ports 350; ¶ [0082] FIGS. 4A and 4B … The distal end 412 may optionally include at least one or more fluid outlet ports 450). 

Moore; Patrick S. (US 5451218 A) and Moore; Patrick S. (US 5505717 A) each describe a drainage device comprising a flexible container and mounting stand. However, in each document, Moore constructs the vessel without a top plate or helical support frame. Moore instead relies on a spring or mass to expand the vessel. 

The following references describe collection systems configured to collect fluid or generate negative pressure:
Locke; Christopher Brian et al. (US 20140276488 A1)
Bopp; Jeffrey S. et al. (US 4981474 A)
Gunter; Mary (US 4642088 A)
Kariher; Donald H. (US 3752158 A)
Lewis, Jr.; Royce C. (US 3809087 A)
However, none of these references individually or in combination describe a collection vessel having top and bottom eyelets, a helical support frame and a mounting stand including upper and lower retainers. Instead, these references describe corrugated or flexible containers that expand independently of a support, or which attach to a mounting stand without eyelets.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781